14-1174
     Singh v. Lynch
                                                                                                                   BIA
                                                                                                           A096 200 156
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   17th day of September, two thousand fifteen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            DEBRA ANN LIVINGSTON,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   GURJIT SINGH,
14            Petitioner,
15
16                    v.                                                                     14-1174
17                                                                                           NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.*
21   _____________________________________
22
23   FOR PETITIONER:                                  Gurjit Singh, Pro se, Plainfield,
24                                                    Indiana.
25
26   FOR RESPONDENT:                                  Joyce R. Branda, Acting Assistant
27                                                    Attorney General; Greg D. Mack,
28                                                    Senior Litigation Counsel; Hillel R.

     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Loretta E. Lynch is automatically
     substituted for former Attorney General Eric H. Holder, Jr.
1                                Smith, Attorney, Office of
2                                Immigration Litigation, Washington,
3                                D.C.
4
5         UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9         Petitioner Gurjit Singh, a native and citizen of India,

10   seeks review of a March 19, 2014, decision of the BIA denying

11   his second motion to reopen.   In re Gurjit Singh, No. A096 200

12   156 (B.I.A. Mar. 19, 2014).    We review the BIA’s denial of a

13   motion to reopen for abuse of discretion.   Ali v. Gonzales, 448

14 F.3d 515, 517 (2d Cir. 2006) (per curiam).        We assume the

15   parties’ familiarity with the underlying facts and procedural

16   history in this case.

17        An alien seeking to reopen proceedings may file a motion

18   to reopen no later than 90 days after the date on which the final

19   administrative decision was rendered.     8 U.S.C.

20   §§ 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).     There is

21   no dispute that Singh’s 2014 motion to reopen is untimely (and

22   number barred) because the BIA issued a final order of removal

23   in November 2009 and it was Singh’s second motion.      Although
                                    2
1    these limitations do not apply if the motion “is based on changed

2    country conditions arising in the country of nationality or the

3    country to which removal has been ordered, if such evidence is

4    material and was not available and would not have been

5    discovered or presented at the previous proceeding,” 8 U.S.C.

6    § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii), we

7    find no abuse of discretion in the BIA’s conclusion that Singh

8    failed to make the required showing.

9        The BIA’s determination that Singh failed to establish a

10   material    change   in   country       conditions   is   supported   by

11   substantial evidence in the record; therefore, the BIA did not

12   abuse its discretion in denying Singh’s motion to reopen.         Jian

13   Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).          Singh’s

14   allegation that police continued to look for him based on his

15   political activities is the same situation alleged at his 2007

16   merits hearing. Norani v. Gonzales, 451 F.3d 292, 294 (2d Cir.

17   2006).     Because Singh’s underlying asylum application was

18   denied on credibility grounds, this reiteration of his claim

19   is insufficient to warrant reopening.           Kaur v. BIA, 413 F.3d
20   232, 234 (2d Cir. 2005) (per curiam); see also Qin Wen Zheng

21   v. Gonzales, 500 F.3d 143, 147 (2d Cir. 2007).
                                         3
1        Nor was the BIA required to credit Singh’s affidavit

2    evidence of two recent raids on his family’s home as both

3    affidavits also relied on the incidents proffered to support

4    his original application, for which he was found not credible.

5    Kaur, 413 F.3d at 234; see also Qin Wen Zheng, 500 F.3d at 147.

6        And,   Singh’s   country   conditions   evidence   does   not

7    establish changed conditions.       Singh submitted the State

8    Department’s 2012 Country Report, which reflects ongoing

9    arbitrary arrests, detentions, and extrajudicial killings, but

10   makes no mention of an increase in these activities in

11   comparison to prior years.   Moreover, the 2006 State Department

12   Report, in evidence at Singh’s 2007 merits hearing, documents

13   incidents of police torture and extrajudicial killings similar

14   to those in the 2012 Report and, thus, does not support a finding

15   of changed conditions.   See In re S-Y-G-, 24 I. & N. Dec. 247,

16   253 (B.I.A. 2007) (“In determining whether evidence . . .

17   demonstrates a material change in country conditions . . . [the

18   BIA] compare[s] the evidence of country conditions submitted

19   with the motion to those that existed at the time of the merits

20   hearing below.”).

21
                                    4
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DENIED as moot.    Any pending request for oral argument in

6    this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O=Hagan Wolfe, Clerk




                                    5